 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
[goldeneaglelogo.jpg]
 
9653 S 700 E
Sandy, UT 84070


 
Contractors agreement between Golden Eagle International, Inc. and Avcon
Servies, Inc. On Behalf of Tracy A. Madsen
 
This agreement is made between Golden Eagle International, Inc. (Client) and
Avcon Services, Inc. (Contractor). This agreement will become effective on
August 12, 2013.


Services to be Performed
Contractor agrees to perform the following services; providing Tracy A. Madsen
as the Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer
of Golden Eagle International, Inc. and for the completion of duties pursuant to
these offices.


Payment
In consideration for the services to be performed by Contractor, Client agrees
to pay Contractor at $2,000 per month as a base rate plus additional fees for
additional services provided related to the preparation and filing of Forms 10-Q
and 10-K, proxy statements and travel and time related to the sale of the Gold
Bar mill. Additionally, Client is to be paid $2,000 per month for services
provided during June and July 2013 plus the share of fees for service provide
August 1, 2013 through August 12, 2013.


Terms of Payment
Contractor shall submit an invoice to Client on the last day of each month,
beginning August 31, 2013. Client shall pay Contractors fee within ten (10) days
of receiving the invoice.


Expenses
Client shall be responsible for all expenses incurred while performing services
under this Agreement.


Independent Contractor Status
Contractor is an independent contractor, not Client's employee. Contractor's
employees or contract personnel are not Client's employees. Contractor and
Client agree to the following rights consistent with an independent contractor
relationship.


1. Contractor has the right to perform services for others during the term of
this Agreement, as long as those services are not directly competitive to
Client’s business.


2. Contractor has the sole right to control and direct the means, manner and
method by which the services required by this Agreement will be performed
Contractor has the right to perform the services required by this Agreement at
any place, location, or time


3. Contractor will furnish all equipment and materials used to provide the
services required by this Agreement.


4. Contractor shall not receive any training from the Client in the skills
necessary to perform the services required by this Agreement
 
 
 

--------------------------------------------------------------------------------

 


5. As the Contractor, you acknowledge and agree that:  (i) you will perform the
Services described herein as a self-employed, independent contractor; (ii) such
Services shall not render you an agent, representative or employee of the
Company; (iii) you will not be carried on the payroll of the Company nor
entitled to any benefits that the Company may provide for its employees;
(iv) you are not and will not be an employee of the Company under the meaning or
application of any federal, state or local unemployment insurance laws, or old
age benefit law, or other social security laws or workmen's compensation or
industrial law, or any other law, ordinance, rule or regulation, or otherwise,
and you will assume all liabilities and obligations imposed by any one or more
of such laws, ordinances, rules and regulations with respect to the performance
of this Agreement; (v) you will be solely responsible for all income taxes,
FICA, and similar taxes with respect to the Services; and (vi) you shall comply
with all federal, state and local laws and regulations in connection with your
Services hereunder.


Business Permits, Certificates, and Licenses
Contractor has complied with all federal, state, and local laws requiring
business permits, certificates, and licenses required to carry out the services
to be performed under this Agreement


State and Federal Taxes
Client will not:


1. Withhold FICA (Social Security and Medicare taxes) from Contractor's payments
or make FICA payments on Contractor's behalf


2. Make state or federal unemployment compensation contributions on Contractor's
behalf, or


3. Withhold state or federal income tax from Contractor's payments Contractor
shall pay all taxes incurred while performing services under this Agreement -
including all applicable income taxes and, if Contractor is not a corporation,
self employment (social security) taxes. Upon demand, Contractor shall provide
Client with proof that such payments have been made.


Fringe Benefits
Contractor understands that neither Contractor nor Contractors employees or
contract personnel are eligible to participate in any employee pension, profit
sharing, health, vacation pay, sick pay, or other fringe benefit plan of Client.
If Contractor is later classified as Client's employee, Contractor expressly
waives Contractor's rights to any benefits to which he or she was, or might have
become, entitled.


Workers' Compensation
Client shall not obtain worker's compensation insurance on behalf of Contractor
or Contractor's employees. If Contractor hires employees to perform any work
under this Agreement, Contractor will cover them with the workers' compensation
insurance and provide Client with a certificate of workers' compensation
insurance before employees begin the work.


Unemployment Compensation
Client shall make no state or federal unemployment compensation payments on
behalf of Contractor or Contractor's employees or contract personnel. Contractor
will not be entitled to these benefits in connection with work performed under
this Agreement. Contractor shall indemnify and hold Client harmless from any
loss or liability
arising from performing services under this Agreement.




Terminating the Agreement
With reasonable cause, either Client or Contractor may terminate this Agreement,
effective immediately upon giving written 60 day notice.
Reasonable cause includes:
· A material violation of this Agreement, or
. Any act exposing the other party to liability to others for personal injury,
property damage, or professional loss


 Applicable Law
This agreement will be governed by the laws of the state of Utah.
 
 
 

--------------------------------------------------------------------------------

 
 
Notices
All notices and other communications in connection with this Agreement shall be
in writing and shall be considered given as follows:
. When delivered personally to the recipient's address as stated on this
Agreement
· Three days after being deposited in the United States mail, with postage
prepaid to the recipient's address as stated on this Agreement, or
· When sent by fax or e-mail to the last fax number or email address of the
recipient known to the person giving notice. Notice is effective upon receipt
provided that a duplicate copy of the notice is promptly given by first class
mail, or the recipient delivers a written confirmation of receipt.
 
 
Resolving Disputes
If a dispute arises under this Agreement, the parties agree to first try to
resolve the dispute with the help of a mutually agreed-upon mediator. Any costs
and fees other than attorney fees associated with the mediation shall be shared
equally by both parties. If the dispute is not resolved within 30 days after it
is referred to the mediator, any party may take the matter to court. If any
court action is necessary to enforce this Agreement, the prevailing party shall
be entitled to reasonable attorney fees, costs, and expenses in addition to any
other relief to which he or she may be entitled.


Please sign below to indicate your agreement with the foregoing, and return one
original of this letter to our attention.  The copy is for your files
 
AGREED TO AND ACCEPTED:
 
/s/Terry C. Turner
Signature of Client


Terry C. Turner, Chairman of the Board of Directors, Golden Eagle International,
Inc.




/s/Tracy A. Madsen
Signature of Contractor


Tracy A. Madsen, President, Avcon Services, Inc.


August 12, 2013
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------